DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 1) paragraph [0037], line 3, “251” should be added after “tapered section”; 2) paragraph [0054], line 3, “In” should be replaced by --in--; 3) paragraph [0054], line 5, “d3” should apparently be replaced by --d2--; 4) paragraph [0054], lines 3 and 5, “In” should be replaced by --in--; 5) page 10, last line, “In” should be replaced by --in--; 6) paragraph [0067], line 3, “In” should be replaced by --in--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 fails to clearly define the patent protection desired with respect to the washing device, since no structural element thereof has been recited.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 15 recites “a washing device”, but fails to recite a single element specific to a washing device.  Stating that the washing device comprises a microbubble generator of previous claim 13 does not in any way define the “washing device”.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Agosta ‘445.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Agosta ‘445 taken together with CN 104667769 A.
Agosta ‘445 (Abstract; Figs, 1 and 2; col. 3, lines 36-44) as applied above substantially discloses applicant’s invention, as recited by instant claim 12, except for the device including a plurality of venturi channels, such as 4-6 channels, as set forth by instant claim 12.
.
Claims 5, 6, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Agosta ‘445 taken together with WO 2018/047423 A1.
Agosta ‘445 (Abstract; Figs, 1 and 2; col. 3, lines 36-44) as applied above substantially discloses applicant’s invention, as recited by instant claims 5, 6, 13, and 15, except for the flanged mounting means of instant claims 5 and 6, and the microbubble generator and washing device in combination with the cavitator, as set forth by instant claims 13 and 15.
WO 2018/047423 A1 (Abstract; Figs. 1-3) discloses a cavitator with a venturi channel (Fig. 3), the cavitator (35) having an abutting flanged ring (at 37a) that forms an extension of the peripheral wall of the cavitator and is provided close to the mounting section of the device.  The cavitator also includes an anti-off flanged ring (41) configured to be connected at the end of a hose (37) at the end of the cavitator.  The cavitator is arranged between the water source (26) and the washing machine (4) to .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the reference combination as applied to claim 13 above, and further in view of Roche.
The reference combination as applied to claim 13 above, substantially discloses applicant’s invention as recited by instant claim 14, except for filter means provided upstream of the cavitator to prevent clogging of the small throughhole of the venturi channel within the cavitator.
Roche (11 in the Figure; col. 2, lines 9-16) teaches the use of a filter upstream of a venturi channel of a cavitator, to prevent clogging of the venturi channel with small debris.  It would have been obvious for an artisan at the time of the filing of the application, to provide the apparatus as suggested by the reference combination as applied to claim 13 above, with a filter upstream of the cavitating venturi channel, in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/C.S.B/3-20-22
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776